UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6135


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

ANTHONY ANDREWS, a/k/a Wheat,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Wilmington. Terrence W. Boyle, Chief District Judge. (7:01-cr-00027-BO-1)


Submitted: May 21, 2020                                           Decided: June 11, 2020


Before KING, AGEE, and FLOYD, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Anthony Andrews, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Anthony Andrews appeals the district court’s order denying his Federal Rule of

Civil Procedure 60(b) motion for relief from the district court’s prior order dismissing his

28 U.S.C. § 2255 (2018) petition and denying his motion to seal. First addressing the

motion to seal, we have reviewed the record and find no reversible error. Accordingly, we

affirm this portion of the district court’s order for the reasons stated by the district court.

See United States v. Andrews, No. 7:01-cr-00027-BO-1 (E.D.N.C. Jan. 15, 2020).

       Turning to the portion of the district court’s order denying Andrews’ Rule 60(b)

motion, this portion of the order is not appealable unless a circuit justice or judge issues a

certificate of appealability. See 28 U.S.C. § 2253(c)(1)(B) (2018); see also United States

v. McRae, 793 F.3d 392, 399-400 & n.7 (4th Cir. 2015). A certificate of appealability will

not issue absent “a substantial showing of the denial of a constitutional right.” See 28

U.S.C. § 2253(c)(2) (2018). When the district court denies relief on the merits, a prisoner

satisfies this standard by demonstrating that reasonable jurists would find the district

court’s assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137
S. Ct. 759, 773-74 (2017). When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

the motion states a debatable claim of the denial of a constitutional right. See Gonzalez v.

Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

       We have independently reviewed the record and conclude that Andrews has not

made the requisite showing. Accordingly, we deny a certificate of appealability and

dismiss this portion of the appeal. Additionally, we deny Andrews’ motion to seal his

                                              2
briefs and his motion to proceed under a pseudonym. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                     AFFIRMED IN PART,
                                                                     DISMISSED IN PART




                                             3